Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 3,623,410 Unrealized Gain (Loss) on Market Value of Futures (81,830 ) Interest Income 5,720 Total Income (Loss) $ 3,547,300 Expenses Investment Advisory Fee $ 74,011 Tax Reporting Fees 54,000 Audit fees 12,000 Legal fees 11,100 SEC & FINRA Registration Expense 3,000 NYMEX License Fee 2,883 Non-interested Directors' Fees and Expenses 666 Prepaid Insurance Expense 419 Brokerage Commissions (1,973 ) Total Expenses $ 156,106 Net Gain (Loss) $ 3,391,194 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 147,636,750 Net Gain (Loss) 3,391,194 Net Asset Value End of Period $ 151,027,944 Net Asset Value Per Unit (3,700,000 Units) $ 40.82 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended November 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
